Citation Nr: 0816002	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right foot disorder.

2.  Entitlement to an increased evaluation for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In an October 2006 VA medical record, a claim for a total 
disability rating based on individual unemployability was 
raised.  This issue is referred to the RO for action deemed 
appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

With respect to the claim of entitlement to service 
connection for a right hip disorder, to include as secondary 
to a right foot disorder, the appeal must be remanded for a 
new VA examination.  VA's duty to assist includes obtaining 
evidence necessary to substantiate the claim, which may 
include a thorough and contemporaneous medical examination.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Such an examination 
should, when pertinent, contain medical opinions regarding 
direct and secondary service connection.  38 C.F.R. §§ 3.303, 
3.310 (2007).  Although a VA examination was provided in 
October 2005, that examination did not provide an opinion 
regarding whether the veteran's right hip disorder is related 
to active service or was aggravated by the service-connected 
right foot disorder.  See 38 C.F.R. §§ 3.303, 3.310.  
Moreover, a March 2006 VA record noted that the right hip 
disorder could have been aggravated by a right foot or a 
right ankle disorder.  Accordingly, the RO must provide the 
veteran with a new VA examination.

With respect to the claim of entitlement to an increased 
evaluation for a right foot disorder, the appeal must be 
remanded for an examination.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2007).  The 
most recent VA examination was in October 2005.  At the March 
2008 Board hearing, the veteran asserted that his right foot 
disorder had worsened since that examination.  Although there 
are post-October 2005 VA treatment records, those records do 
not contain sufficient information to rate the veteran's foot 
disorder.  Accordingly, the RO must provide the veteran with 
a new VA examination. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The RO must afford the veteran a VA 
examination to determine the nature and 
etiology of the veteran's right hip 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with this examination.  Any 
indicated tests and studies must be 
accomplished.  All clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether the veteran's right hip disorder 
was caused or aggravated by military 
service.  The examiner must also provide 
an opinion whether the veteran's service-
connected right foot disorder caused or 
aggravated the right hip disorder.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

3.  The RO must afford the veteran an 
appropriate VA examination to determine 
the current severity of his right foot 
disorder.  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner is 
specifically requested to provide an 
opinion whether there is moderate, 
moderately severe, or severe foot injury 
based on objective findings and functional 
loss of the right foot.  If the examiner 
is unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner must clearly so 
state, and explain why.  The rationale for 
each opinion expressed must also be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

